DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/22/2022 has been entered.

Response to Arguments
The amendment filed on 06/22/2022 has been accepted and entered. Accordingly, Claims 1, 11 and 21 have been amended. Claims 3-4 and 13-14 had been canceled.
Claims 1-2, 5-12 and 15-22 are currently pending. 
Applicant’s arguments filed on 06/22/2022 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.


Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, lines 5, the occurrence of "the first protocol stack" should be amended to --- “a first protocol stack” ----
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1 in view of Jung et al. [hereinafter as Jung], US 2014/0313917 A1 further in view of Makharia et al. [hereinafter as Makharia], US 2014/0219184 A1.
Regarding claim 1, Skuratovich discloses wherein an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.1A-B [0060], network node is accessing a Transport Layer and DTLS Datagram TLS (Transport Layer Security)/communication layer different from the transport layer; see also [0047] and [0085]), the transport layer being a transmission control protocol (TCP) layer of a first protocol stack (Fig.1A-B [0059], the transport layer is TCP (Transmission Control Protocol) layer of a first protocol stack; see also [0046] and [0085]), and the communication layer being a datagram transport layer security (DTLS) layer of a second protocol stack different from the first protocol stack (Fig.1&1A-B [0059]-[0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake and the DTLS protocol layer of a second protocol layer is different from the TCP, UDP of the first protocol stack and Fig.1&1A-B [0064], the TLS key is separate and different from the session key data that is negotiated via the secure connection), the DTLS layer being configured to use sequence numbers in messaging (Fig.5A [0113]-[0114], the TLS (Transport Layer Security)/ communication layer being configured to use a 256-bit cryptographically strong random sequence numbers in “Session Key” messaging and Fig.5B [0155]-[0114], the TLS being configured to use a 256-bit “ClientSecret and ServerSecret” sequence numbers in SessionKey messaging over a proper TLS connection between client and server), the endpoint node (Fig.1A-B [0060], the network node) comprising:
processing circuitry, the processing circuitry configured to (Fig.3 [0098], a processor 304, formed one or more processing units (e.g. CPUs, GPUs, bespoke processing units etc.):
detect a missing packet transmitted from another endpoint node (Fig.4 [0110], detecting extreme packet loss in very poor network conditions and Fig.5A-C [0173], moderate packet loss, or in the case UDP connectivity is completely unavailable);                                               temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.5A-C [0175]-[0179], any message cannot be compressed to fit into a single UDP packet the system falls back to a non-preferred protocol for signaling, for example: TCP, e.g. HTTP/TCP, temporarily suspending at least a portion of signaling);                                                                                                                               attempt retransmission of the missing packet using the communication layer (Fig.5A-C [0180], the client 205 a will automatically retry transmitting the same request using the non-preferred protocol);
determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); and
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/ communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Even though Skuratovich discloses wherein detect a missing packet transmitted from another endpoint node; temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet; and attempt retransmission of the missing packet using the communication layer, in the same field of endeavor, Jung teaches wherein attempt retransmission of the missing packet using the communication layer (Fig.1 [0007]-[0008], provide a fast and reliable data transmission/reception environment by transmitting/receiving, by an electronic device, data to/from a second electronic device in a UDP connection method, after the data transmission/reception, receiving/sending a retransmission request feedback for lost partial data of the transmitted/received data from/to the second electronic device, and retransmitting/re-receiving the lost partial data to/from the second electronic device in the UDP connection method or a TCP connection method/retransmission of the missing packet using the communication layer and Fig.1-2 [0074]-[0075], the UDP connection method can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/reception process, --- even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100
can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich to incorporate the teaching of Jung in order to achieve faster data transmission.  	                    	                                                                                       	It would have been beneficial to use the UDP connection method which can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/ reception process, even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100 can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer as taught by Jung to have incorporated in the system of Skuratovich to improve the data transmission/ reception rate. (Jung, Fig.1 [0007]-[0008], Fig.1-2 [0074]-[0075], and Fig.7 [0105])
	Even though Skuratovich and Jung discloses wherein detect a missing packet transmitted from another endpoint node; temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet; and attempt retransmission of the missing packet using the communication layer, in the same field of endeavor, Makharia teaches wherein detect a missing packet transmitted from another endpoint node (Fig.4-5 [0065], one or more packets has been lost are detected in the TCP layer and Fig.6-7 [0075], error correction/detection used for packet loss); temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.4-5&6-7 [0067], the PS RAT TCP layer 480 to temporarily suspend/ resume its uplink retransmission timer(s) as appropriate and Fig.6-7 [0091], the TCP may temporarily suspend its retransmission timer(s) for pending uplink transmissions and Fig.6-7 [0075], error correction/detection used for packet loss); and attempt retransmission of the missing packet using the communication layer (Fig.1-4 [0074], retransmission attempts in the TCP layer and Fig.6-7 [0088], retransmission attempts in the TCP layer).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich and Jung to incorporate the teaching of Makharia in order to achieve faster data transmission.	                    	                                                                                       	It would have been beneficial to use the UDP connection method which can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/ reception process, even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100 can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer as taught by Makharia to have incorporated in the system of Skuratovich and Jung to improve transmission control protocol (TCP) uplink performance. (Makharia, Fig.4-5 [0065], Fig.6-7 [0067]-[0068], Fig.1-2 [0074]-[0075], and Fig.6-7 [0091])

Regarding claim 2, Skuratovich, Jung and Makharia disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.6 step S618-S620 [0214], if it determines it successes/full response is received, halting/ceasing retransmission of a non-preferred transport protocol (e.g., TCP/transport layer) using the transport layer).

Regarding claim 10, Skuratovich, Jung and Makharia disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses the processing circuitry is further configured to: in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.6 steps S604-S616 [0200]-[0206], in response to determining if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts, causing the preferred protocol (DTLS/communication layer) to notify the non-preferred transport protocol (e.g., TCP/transport layer) that the retransmission of the request (message/packet) using the communication layer was unsuccessful).

Regarding claim 11, Skuratovich discloses wherein a method for an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.1A-B [0060], network node is accessing a Transport Layer and DTLS Datagram TLS (Transport Layer Security)/communication layer different from the transport layer; see also [0047] and [0085]), the transport layer being a transmission control protocol (TCP) layer of a first protocol stack (Fig.1A-B [0059], the transport layer is TCP (Transmission Control Protocol) layer of a first protocol stack; see also [0046] and [0085]), and the communication layer being a datagram transport layer security (DTLS) layer of a second protocol stack different from the first protocol stack (Fig.1&1A-B [0059]-[0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake and the DTLS protocol layer of a second protocol layer is different from the TCP, UDP of the first protocol stack and Fig.1&1A-B [0064], the TLS key is separate and different from the session key data that is negotiated via the secure connection), the DTLS layer being configured to use sequence numbers in messaging (Fig.5A [0113]-[0114], the TLS (Transport Layer Security)/ communication layer being configured to use a 256-bit cryptographically strong random sequence numbers in “Session Key” messaging and Fig.5B [0155]-[0114], the TLS being configured to use a 256-bit “ClientSecret and ServerSecret” sequence numbers in SessionKey messaging over a proper TLS connection between client and server), the method comprising:
detecting a missing packet transmitted from another endpoint node (Fig.4 [0110], detecting extreme packet loss in very poor network conditions and Fig.5A-C [0173], moderate packet loss, or in the case UDP connectivity is completely unavailable);
temporarily suspending at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.5A-C [0175]-[0179], any message cannot be compressed to fit into a single UDP packet the system falls back to a non-preferred protocol for signaling, for example: TCP, e.g. HTTP/TCP, temporarily suspending at least a portion of signaling);
attempting retransmission of the missing packet using the communication layer (Fig.5A-C [0180], the client 205 a will automatically retry transmitting the same request using the non-preferred protocol),
determining if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); and 
in response to determining retransmission of the missing packet using the
communication layer is unsuccessful, causing retransmission of the missing packet
using the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Even though Skuratovich discloses wherein detecting a missing packet transmitted from another endpoint node; temporarily suspending at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet; attempting retransmission of the missing packet using the communication layer, in the same field of endeavor, Jung teaches wherein attempting retransmission of the missing packet using the communication layer
(Fig.1 [0007]-[0008], provide a fast and reliable data transmission/reception environment by transmitting/receiving, by an electronic device, data to/from a second electronic device in a UDP connection method, after the data transmission/reception, receiving/sending a retransmission request feedback for lost partial data of the transmitted/received data from/to the second electronic device, and retransmitting/re-receiving the lost partial data to/from the second electronic device in the UDP connection method or a TCP connection method/retransmission of the missing packet using the communication layer and Fig.1-2 [0074]-[0075], the UDP connection method can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/ reception process, --- even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100 can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich to incorporate the teaching of Jung in order to achieve faster data transmission.	                    	                                                                                       	It would have been beneficial to use the UDP connection method which can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/ reception process, even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100 can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer as taught by Jung to have incorporated in the system of Skuratovich to improve the data transmission/ reception rate. (Jung, Fig.1 [0007]-[0008], Fig.1-2 [0074]-[0075], and Fig.7 [0105])
	Even though Skuratovich and Jung discloses wherein detecting a missing packet transmitted from another endpoint node; temporarily suspending at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet; attempting retransmission of the missing packet using the communication layer, in the same field of endeavor, Makharia teaches wherein detecting a missing packet transmitted from another endpoint node (Fig.4-5 [0065], one or more packets has been lost are detected in the TCP layer and Fig.6-7 [0075], error correction/detection used for packet loss); temporarily suspending at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.4-5&6-7 [0067], the PS RAT TCP layer 480 to temporarily suspend/ resume its uplink retransmission timer(s) as appropriate and Fig.6-7 [0091], the TCP may temporarily suspend its retransmission timer(s) for pending uplink transmissions and Fig.6-7 [0075], error correction/detection used for packet loss); attempting retransmission of the missing packet using the communication layer (Fig.1-4 [0074], retransmission attempts in the TCP layer and Fig.6-7 [0088], retransmission attempts in the TCP layer).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich and Jung to incorporate the teaching of Makharia in order to achieve faster data transmission.	                    	                                                                                       	It would have been beneficial to use the UDP connection method which can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/ reception process, even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100 can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer as taught by Makharia to have incorporated in the system of Skuratovich and Jung to improve transmission control protocol (TCP) uplink performance. (Makharia, Fig.4-5 [0065], Fig.6-7 [0067]-[0068], Fig.1-2 [0074]-[0075], and Fig.6-7 [0091])

Regarding claim 12, Skuratovich, Jung and Makharia disclose all the elements of claim 11 as stated above wherein Skuratovich further discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.6 step S618-S620 [0214], if it determines it successes/full response is received, halting/ceasing retransmission of a non-preferred transport protocol (e.g., TCP/transport layer) using the transport layer).

Regarding claim 20, Skuratovich, Jung and Makharia disclose all the elements of claim 11 as stated above wherein Skuratovich further discloses in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.6 steps S604-S616 [0200]-[0206], in response to determining if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts, causing the preferred protocol (DTLS/communication layer) to notify the non-preferred transport protocol (e.g., TCP/transport layer) that the retransmission of the request (message/packet) using the communication layer was unsuccessful).

Regarding claim 21, Skuratovich discloses wherein an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.1A-B [0060], network node is accessing a Transport Layer and DTLS Datagram TLS (Transport Layer Security)/communication layer different from the transport layer; see also [0047] and [0085]), the transport layer being a transmission control protocol (TCP) layer (Fig.1A-B [0059], the transport layer is TCP (Transmission Control Protocol) layer; see also [0046] and [0085]), and the communication layer being a datagram transport layer security (DTLS) layer of a second protocol stack different from the first protocol stack (Fig.1&1A-B [0059]-[0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake and the DTLS protocol layer of a second protocol layer is different from the TCP, UDP of the first protocol stack and Fig.1&1A-B [0064], the TLS key is separate and different from the session key data that is negotiated via the secure connection), the DTLS layer being configured to use sequence numbers in messaging (Fig.5A [0113]-[0114], the TLS (Transport Layer Security)/ communication layer being configured to use a 256-bit cryptographically strong random sequence numbers in “Session Key” messaging and Fig.5B [0155]-[0114], the TLS being configured to use a 256-bit “ClientSecret and ServerSecret” sequence numbers in SessionKey messaging over a proper TLS connection between client and server), the endpoint node (Fig.1A-B [0060], the network node) comprising:
a module configured to (Fig.3 [0098], a processor 304, formed one or more processing units e.g. CPUs, GPUs, bespoke processing units etc. module):
detect a missing packet transmitted from another endpoint node (Fig.4 [0110], detecting extreme packet loss in very poor network conditions and Fig.5A-C [0173], moderate packet loss, or in the case UDP connectivity is completely unavailable);
temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.5A-C [0175]-[0179], any message cannot be compressed to fit into a single UDP packet the system falls back to a non-preferred protocol for signaling, for example: TCP, e.g. HTTP/TCP, temporarily suspending at least a portion of signaling);
attempt retransmission of the missing packet using the communication layer (Fig.5A-C [0180], the client 205 a will automatically retry transmitting the same request using the non-preferred protocol); 
determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); and
in response to determining retransmission of the missing packet using the
communication layer is unsuccessful, cause retransmission of the missing packet using
the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/ communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Even though Skuratovich discloses wherein detect a missing packet transmitted from another endpoint node; temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet; attempt retransmission of the missing packet using the communication layer, in the same field of endeavor, Jung teaches wherein attempt retransmission of the missing packet using the communication layer (Fig.1 [0007]-[0008], provide a fast and reliable data transmission/reception environment by transmitting/receiving, by an electronic device, data to/from a second electronic device in a UDP connection method, after the data transmission/reception, receiving/sending a retransmission request feedback for lost partial data of the transmitted/received data from/to the second electronic device, and retransmitting/re-receiving the lost partial data to/from the second electronic device in the UDP connection method or a TCP connection method/retransmission of the missing packet using the communication layer and Fig.1-2 [0074]-[0075], the UDP connection method can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/reception process, --- even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100
can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich to incorporate the teaching of Jung in order to achieve faster data transmission.	                    	                                                                                       	It would have been beneficial to use the UDP connection method which can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/ reception process, even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100 can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer as taught by Jung to have incorporated in the system of Skuratovich to improve the data transmission/ reception rate. (Jung, Fig.1 [0007]-[0008], Fig.1-2 [0074]-[0075], and Fig.7 [0105])
	Even though Skuratovich and Jung discloses wherein detect a missing packet transmitted from another endpoint node; temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet; attempt retransmission of the missing packet using the communication layer, in the same field of endeavor, Makharia teaches wherein detect a missing packet transmitted from another endpoint node (Fig.4-5 [0065], one or more packets has been lost are detected in the TCP layer and Fig.6-7 [0075], error correction/detection used for packet loss); temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.4-5&6-7 [0067], the PS RAT TCP layer 480 to temporarily suspend/ resume its uplink retransmission timer(s) as appropriate and Fig.6-7 [0091], the TCP may temporarily suspend its retransmission timer(s) for pending uplink transmissions and Fig.6-7 [0075], error correction/detection used for packet loss); attempt retransmission of the missing packet using the communication layer (Fig.1-4 [0074], retransmission attempts in the TCP layer and Fig.6-7 [0088], retransmission attempts in the TCP layer).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich and Jung to incorporate the teaching of Makharia in order to achieve faster data transmission.	                    	                                                                                       	It would have been beneficial to use the UDP connection method which can provide a relatively high data transmission/reception rate compared to the TCP connection method, but can cause a damage or loss of data in a data transmission/ reception process, even when the electronic device 100 retransmits data corresponding to the received reception failure feedback data to the second electronic device, the electronic device 100 can retransmit in the TCP connection method/attempt retransmission of the missing packet using the communication layer as taught by Makharia to have incorporated in the system of Skuratovich and Jung to improve transmission control protocol (TCP) uplink performance. (Makharia, Fig.4-5 [0065], Fig.6-7 [0067]-[0068], Fig.1-2 [0074]-[0075], and Fig.6-7 [0091])



Claim 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1 in view of Jung et al. [hereinafter as Jung], US 2014/0313917 A1 in view of Makharia et al. [hereinafter as Makharia], US 2014/0219184 A1 further in view of Di Crescenzo [hereinafter as Di Crescenzo], US 2010/0031042 A1.
Regarding claim 5, Skuratovich, Jung and Makharia disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses the detection of the missing packet includes: monitoring a plurality of communication layer packets (Fig.1 [0085], controlling a plurality of communication layer packets); detecting a sequence number of at least one of the plurality of communication layer packets (Fig.5 [0114]-[0115], detecting a sequence SessionKey of the plurality of communication layer packets); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.4-5 [0110], determining the extreme packet loss based on the detected a sequence SessionKey of the plurality of communication layer packets).  
	Even though Skuratovich, Jung and Makharia disclose the detection of the missing packet includes: monitoring a plurality of communication layer packets; detecting a sequence number of at least one of the plurality of communication layer packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets, in the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of communication layer packets (Fig.5 [0097], managing/ monitoring a plurality of communication layer handshake packets); detecting a sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0107], a sequence number of the plurality of communication layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of communication layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	                                                                                       	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Skuratovich, Jung and Makharia to achieve significant bandwidth savings. (Di Crescenzo, Fig.1-2 [0014], Fig.5 [0097], Fig.6 Table 6 [0107], and Fig.6 Table 6 [0108])

Regarding claim 6, Skuratovich, Jung and Makharia disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.1 [0085], controlling a plurality of communication layer packets); detecting a sequence number of at least one of the plurality of transport layer packets (Fig.5 [0114]-[0115], detecting a sequence SessionKey of the plurality of communication layer packets); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets (Fig.4-5 [0110], determining the extreme packet loss based on the detected a sequence SessionKey of the plurality of communication layer packets).
	Even though Skuratovich, Jung and Makharia disclose the detection of the missing packet includes: monitoring a plurality of transport layer packets; detecting a sequence number of at least one of the plurality of transport layer packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets, in the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.5 [0097], managing/ monitoring a plurality of DTLS transport layer handshake packets);
detecting a sequence number of at least one of the plurality of transport layer packets (Fig.6 Table 6 [0107], a sequence number of the plurality of DTLS transport layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of DTLS transport layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	                                                                                        	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Skuratovich, Jung and Makharia to achieve significant bandwidth savings. (Di Crescenzo, Fig.1-2 [0014], Fig.5 [0097], Fig.6 Table 6 [0107], and Fig.6 Table 6 [0108])

Regarding claim 15, Skuratovich, Jung and Makharia disclose all the elements of claim 11 as stated above wherein Skuratovich further discloses the detection of the missing packet includes: monitoring a plurality of communication layer packets (Fig.1 [0085], controlling a plurality of communication layer packets); detecting a sequence number of at least one of the plurality of communication layer packets (Fig.5 [0114]-[0115], detecting a sequence SessionKey of the plurality of communication layer packets); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.4-5 [0110], determining the extreme packet loss based on the detected a sequence SessionKey of the plurality of communication layer packets). 
	Even though Skuratovich, Jung and Makharia disclose the detection of the missing packet includes: monitoring a plurality of communication layer packets; detecting a sequence number of at least one of the plurality of communication layer packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets, in the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of communication layer packets (Fig.5 [0097], managing/ monitoring a plurality of communication layer handshake packets); detecting a sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0107], a sequence number of the plurality of communication layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of communication layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	                                                                                        	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Skuratovich, Jung and Makharia to achieve significant bandwidth savings. (Di Crescenzo, Fig.1-2 [0014], Fig.5 [0097], Fig.6 Table 6 [0107], and Fig.6 Table 6 [0108])

Regarding claim 16, Skuratovich, Jung and Makharia disclose all the elements of claim 11 as stated above wherein Skuratovich further discloses the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.1 [0085], controlling a plurality of communication layer packets); detecting a sequence number of at least one of the plurality of transport packets (Fig.5 [0114]-[0115], detecting a sequence SessionKey of the plurality of communication layer packets); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets (Fig.4-5 [0110], determining the extreme packet loss based on the detected a sequence SessionKey of the plurality of communication layer packets)..
	Even though Skuratovich, Jung and Makharia disclose the detection of the missing packet includes: monitoring a plurality of transport layer packets; detecting a sequence number of at least one of the plurality of transport packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets, in the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.5 [0097], managing/ monitoring a plurality of DTLS transport layer handshake packets);
detecting a sequence number of at least one of the plurality of transport packets (Fig.6 Table 6 [0107], a sequence number of the plurality of DTLS transport layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of DTLS transport layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	                                                                              	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Skuratovich, Jung and Makharia to achieve significant bandwidth savings. (Di Crescenzo, Fig.1-2 [0014], Fig.5 [0097], Fig.6 Table 6 [0107], and Fig.6 Table 6 [0108])



Claim 7, 8, 9, 17, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1 in view of Jung et al. [hereinafter as Jung], US 2014/0313917 A1 in view of Makharia et al. [hereinafter as Makharia], US 2014/0219184 A1 further in view of Kurata et al. [hereinafter as Kurata], US 2009/0268747 A1.
Regarding claim 7, Skuratovich, Jung and Makharia disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses the temporarily suspending of at least the  portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.5A-C [0175]-[0179], retransmission of the loss packet using TCP e.g., HTTP/TCP is expected and Fig.6 [0205]-[0206], retransmission of the loss packet using the communication layer is expected).
	Even though Skuratovich, Jung and Makharia disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                                                         	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in the system of Skuratovich, Jung and Makharia to improve data transfer efficiency. (Kurata, Fig.16 [0332] and Fig.27 [0410])

Regarding claim 8, Skuratovich, Jung and Makharia disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.5A-C [0175]-[0179], retransmission of the loss packet using TCP e.g., HTTP/TCP is expected and Fig.6 [0205]-[0206], retransmission of the loss packet using the communication layer is attempted).
	Even though Skuratovich, Jung and Makharia disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the  portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.7 [0111], notifying the communication layer that retransmission using the communication layer is attempted and Fig.16 [0332], TCP packet processing unit is notifying the transport layer that retransmission using the communication layer is attempted).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                                                      	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Skuratovich, Jung and Makharia to improve data transfer efficiency. (Kurata, Fig.7 [0111], Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 9, Skuratovich, Jung and Makharia disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node  (Fig.5A-C [0175]-[0179], retransmission of the loss packet using TCP e.g., HTTP/TCP is expected and Fig. 5A-C [0184] .
	Even though Skuratovich, Jung and Makharia disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node (Fig.15 [0319], temporarily suspending the data transmission to the other endpoint node and Fig.16 [0330], temporarily suspending the data transmission of duplicate acknowledgments to the other endpoint node).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                                            	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Skuratovich, Jung and Makharia to improve data transfer efficiency. (Kurata, Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 17, Skuratovich, Jung and Makharia disclose all the elements of claim 11 as stated above wherein Skuratovich further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.5A-C [0175]-[0179], retransmission of the loss packet using TCP e.g., HTTP/TCP is expected and Fig.6 [0205]-[0206], retransmission of the loss packet using the communication layer is expected).
	Even though Skuratovich, Jung and Makharia disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                                                      	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in the system of Skuratovich, Jung and Makharia to improve data transfer efficiency. (Kurata, Fig.16 [0332] and Fig.27 [0410])

Regarding claim 18, Skuratovich, Jung and Makharia disclose all the elements of claim 11 as stated above wherein Skuratovich further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.5A-C [0175]-[0179], retransmission of the loss packet using TCP e.g., HTTP/TCP is expected and Fig.6 [0205]-[0206], retransmission of the loss packet using the communication layer is attempted).
	Even though Skuratovich, Jung and Makharia disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.7 [0111], notifying the communication layer that retransmission using the communication layer is attempted Fig.16 [0332], TCP packet processing unit is notifying the transport layer that retransmission using the communication layer is attempted).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                                                    	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Skuratovich, Jung and Makharia to improve data transfer efficiency. (Kurata, Fig.7 [0111], Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 19, Skuratovich, Jung and Makharia disclose all the elements of claim 11 as stated above wherein Skuratovich further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node (Fig.5A-C [0175]-[0179], retransmission of the loss packet using TCP e.g., HTTP/TCP is expected and Fig. 5A-C [0184], retransmission of the loss packet using the communication layer is attempted duplicated).
	Even though Skuratovich, Jung and Makharia disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node (Fig.15 [0319], temporarily suspending the data transmission to the other endpoint node and Fig.16 [0330], temporarily suspending the data transmission of duplicate acknowledgments to the other endpoint node).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                                                      	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Skuratovich, Jung and Makharia to improve data transfer efficiency. (Kurata, Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 22, Skuratovich, Jung and Makharia disclose all the elements of claim 2 as stated above wherein Skuratovich further discloses the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.4 page 16 lines 15-22, in step S2, the verified TCP session is temporarily suspended using the transport layer based on the verified/detected missing packet and resumption of the session using the TLS keys).
	Even though Skuratovich, Jung and Makharia disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skuratovich, Jung and Makharia to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                                                 	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in the system of Skuratovich, Jung and Makharia to improve data transfer efficiency. (Kurata, Fig.16 [0332] and Fig.27 [0410])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng et al. (Pub. No.: US 2013/0166982 A1) teaches Method, Apparatus and System for Sending and Receiving a Media Stream. 

Ma et al. (Pub. No.: US 2017/0033889 A1) teaches Method and Apparatus for Controlling Handshake in a Packet Transmission Network.

Yang et al. (Pub. No.: US 2005/0226241 A1) teaches Method and Apparatus to Provide Network Data Recovery Optimization with Header Compression Enabled in Unreliable Environment.

Nguyen et al. (Pub. No.: US 2015/0109942 A1) teaches Detecting Packet Loss and Retransmission in a Network Environment.

Bai et al. (Pub. No.: US 2016/0112900 A1) teaches Data Transmission Method and Apparatus, Base Station, and User Equipment. 

Shemer et al. (Pub. No.: US 2016/0366206 A1) teaches Platform for Multiple Device Playout. 

Himawan (Pub. No.: US 2014/0245453 A1) teaches Method and Apparatus for Transmitting a User Datagram Protocol Message that is Larger than a Defined Size. 

Makharia et al. (Pub. No.: US 2014/0219184 A1) teaches Radio Multiplexer Aware TCP Layer. 

Kolhi et al. (Pub. No.: US 2016/0261632 A1) teaches Methods and Arrangement for Cloud Caching. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414